Citation Nr: 0638602	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability 
on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In the notice of disagreement, received in March 2003, the 
veteran stated that he was pushed to retire due to his 
service-connected disabilities.  This statement by the 
veteran can reasonably be construed as raising the issue of 
entitlement to a total rating on the basis of individual 
unemployability due to service connected disabilities (TDIU).  
This matter is referred to the originating agency for 
appropriate action.   


REMAND

The veteran has asserted that he has a low back disability 
secondary to his service connected residuals of shell 
fragment wounds of the lower extremities.  Currently, he is 
service-connected for shell fragment wound scars below the 
left knee and on the right lower leg.  On a VA examination in 
June 2003, he was also found to have a tear of the left 
medial meniscus, which the examiner opined was connected to 
service.  The originating agency has not adjudicated this 
raised issue of entitlement to service connection for a tear 
of the left medical meniscus.  This should be done before the 
Board decides the secondary service connection issue on 
appeal.

Moreover, although the June 2003 examiner provided an opinion 
concerning the etiology of the veteran's lumbosacral strain, 
the opinion is inadequate for adjudication purposes because 
the examiner did not specifically address whether the 
disorder is etiologically related to the meniscal tear nor 
did the examiner address whether it is at least as likely as 
not that the lumbosacral strain was chronically worsened by 
the shell fragment wound residuals.  Therefore, further 
development of the record is in order.  

Finally, the Board notes that the appellant has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any indicated development and then 
adjudicate the issue of entitlement to 
service connection for a tear of the 
medial meniscus of the left knee.

2.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman and notice that he should 
submit any pertinent evidence in his 
possession.  

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Then, the RO or the AMC should 
arrange for the claims folder to be 
returned to the physician who examined 
the veteran in June 2003.  The physician 
should be requested to provide an opinion 
as to whether there is a 50 percent or 
better probability that the veteran's 
lumbosacral strain was caused or 
chronically worsened by the service-
connected shell fragment wound residuals 
and/or the left meniscal tear.  The 
supporting rationale for all opinions 
expressed must also be provided.  If the 
physician who examined the veteran in 
June 2003 is unavailable, the required 
opinion with supporting rationale should 
be obtained from another physician with 
appropriate expertise.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
physician providing the opinion.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


